PER CURIAM.
This is an appeal from an order entered in the District Court of the United States for the Eastern District of Virginia, at Norfolk, in the matter of Arthur Stockton Blount, individually and trading as Suffolk Marble Works. The order complained of held that a paper writing, executed by the. bankrupt purporting to convey certain property to secure a debt of $7,000, created a valid lien upon the property conveyed. The instrument was recorded more than four months prior to the adjudication of Blount as a bankrupt, and according to the evidence the transaction was a bona fide one and the instrument was given to secure a debt honestly due.
While the instrument in question was defective in many respects, an examination of it leads us to the conclusion that the judge below was right in holding that it created a valid lien upon the property. Murphy’s Hotel Company, Inc., et al. v. Herndon’s Administrator et al.,. 120 Va. 505, 91 S.E. 634.
Affirmed.